Citation Nr: 1701025	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of herbicide exposure.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was remanded in May 2013.  In a September 2015 decision, the Board denied service connection for a left knee disability, right knee disability, and hypertension, to include as a result of service-connected posttraumatic stress disorder (PTSD) and/or herbicide exposure.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (CAVC and Court). 

In an August 2016 Joint Motion for Partial Remand (JMPR), CAVC vacated and remanded that part of the September 2015 Board decision that denied service connection for hypertension, to include as result of herbicide exposure.  The Veteran declined to pursue that part of the decision that denied service connection claims for hypertension secondary to PTSD, a left knee disability, and a right knee disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMPR, the Court noted that the Veteran underwent a VA examination in June 2013 to obtain an opinion as to the etiology of his hypertension.  There were succeeding medical addenda in August and October 2013.  The examiner was of the opinion that the Veteran's hypertension is not at least as likely as not directly related, secondarily related (PTSD), or presumptively related to military service to include the result of his presumed exposure to Agent Orange in Vietnam.  In providing her rationale, the physician referred to the fact that hypertension is not listed as a presumptive disease based on exposure to Agent Orange.  She also noted the lack of elevated readings during active military service and for 17 years subsequent to discharge.  She also noted and listed several risks factors that are related to the development of hypertension.  Finally, she noted that the medical literature did not support a theory that hypertension could be secondarily related to PTSD.  

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id.

The Court found that in formulating her opinion, the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences"), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed.Reg. 29,107, 29,108 (May 19, 1993).

As the Court held in Polovick:  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 55.  

Secondly, the Court noted that although the physician reported the Veteran's medical history, the parties found that the VA examiner failed to weigh the relative risks presented by the Veteran's presumed herbicide exposure (in this specific case); failed to consider the Veteran's medical history; and failed to consider to what extent she found the IOM and other studies were persuasive.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he submit an updated list of the doctors and health care facilities that have treated his hypertension.

2.  Arrange for a VA physician (an Internist) to review the Veteran's claims folder.   

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is etiologically related to his active service, to specifically include his presumed exposure to Agent Orange based on his Vietnam service.  

In providing this opinion, the physician should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the e-folders.  If the physician's report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.  

4.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




